—Appeal by *402the defendant from a judgment of the County Court, Westchester County (Angiollillo, J.), rendered December 7, 1994, convicting him of attempted robbery in the third degree, and attempted grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is not legally sufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Barrett, 166 AD2d 657, 658; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.